Exhibit 10.2

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT OR QUALIFICATION RELATED THERETO OR AN OPINION
OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR
QUALIFICATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY APPLICABLE STATE SECURITIES LAWS.

 

Date of Issuance:                          , 2014

 

RADIUS HEALTH, INC.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

THIS CERTIFIES THAT, for value received,                                  (the
“Holder”) is entitled to purchase from Radius Health, Inc., a Delaware
corporation (the “Company”), subject to the terms and conditions of this
Warrant, at any time prior to the Expiration Date (as defined below),
                               shares of the Company’s Common Stock, par value
$.0001 per share (“Common Stock”), at an exercise price per Warrant Share of
$6.142 (the “Exercise Price”).  The shares of Common Stock purchasable upon
exercise of this Warrant are referred to herein as the “Warrant Shares”.  The
Warrant Shares and the Exercise Price are subject to further adjustment as set
forth in Section 2.

 

1.                                      Exercise of Warrant.

 

1.1                               Term.  This Warrant shall terminate and no
longer be exercisable on                            , 2019.  For purposes of
this Warrant, (a) “Expiration Date” shall mean the date upon which this Warrant
expires in accordance with the terms of this Section 1.1, and (b) “Purchase
Agreement” shall mean that certain Series B-2 Convertible Preferred Stock and
Warrant Purchase Agreement, dated as of February 14, 2014, by and among the
Company and the other parties thereto.

 

1.2                               Method.  This Warrant may be exercised by the
Holder, in whole or in part, by:

 

(a)                                 the surrender of this Warrant (with the
Notice of Exercise form attached hereto as Attachment A and the Investment
Representation Statement attached hereto as Attachment B duly executed) at the
principal office of the Company; and

 

(b)                                 the payment to the Company, by check, wire
or cancellation of indebtedness, of an amount equal to the Exercise Price per
share multiplied by the number of Warrant Shares then being purchased.

 

1.3                               Net Exercise.  In lieu of Section 1.2 hereof,
the Holder may elect to convert this Warrant or any portion thereof (the
“Conversion Right”), by surrender of this Warrant at the principal office of the
Company together with notice of the Holder’s intention to

 

--------------------------------------------------------------------------------


 

exercise the Conversion Right, into that number of Warrant Shares computed using
the following formula:

 

X = Y(A-B)

A

 

Where:

 

X =                             The number of Warrant Shares to be issued to the
Holder upon exercise of the Conversion Right.

 

Y =                             The number of Warrant Shares for which this
Warrant is being exercised.

 

A =                             The Fair Market Value (as defined below) of one
Warrant Share at the time the Conversion Right is exercised.

 

B =                             Exercise Price (as adjusted to the date of such
calculation).

 

For purposes of Section 1.3, “Fair Market Value” shall mean:

 

(a)                                 If the Warrant is exercised in connection
with and contingent upon an initial public offering, and if the Company’s
registration statement relating to such initial public offering has been
declared effective by the Securities and Exchange Commission, then the initial
“Price to Public” specified in the final prospectus with respect to such
offering.

 

(b)                                 If the Warrant is exercised in connection
with and contingent upon an Event of Sale (as defined in the Company’s
certificate of incorporation, as it may be amended and/or restated from time to
time (the “Certificate”)), then the purchase price per share actually received
by a holder of Common Stock.

 

(c)                                  If the Warrant is exercised after the
Common Stock is listed or admitted for trading on a national securities
exchange, then the average of the daily closing prices of the Common Stock for
the 20 consecutive trading days ending on the fifth (5th) trading day before the
day in question (as adjusted for any stock dividend, split-up, combination or
reclassification that took effect during such 20 trading day period) (or such
shorter period of time during which such Common Stock was traded on such
exchange), with the closing price for each day being the last reported sales
price or, in case no such reported sales took place on such day, the average of
the last reported bid and asked prices, in either case on the principal national
securities exchange on which the Common Stock is listed or admitted to trading
or, if the Common Stock is not at the time listed or admitted for trading on any
such exchange, then such price shall be equal to the last reported bid and asked
prices on such day as reported by the NASD OTCBB or the National Quotation
Bureau, Inc., or any similar reputable quotation and reporting service if such
quotation is not reported by the NASD OTCBB or the National Quotation
Bureau, Inc.

 

(d)                                 If none of the immediately preceding clauses
(a), (b) or (c) is applicable, then the fair market value as determined in good
faith by the majority of the entire Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

In the event of 1.3(d), above, the Company’s Board of Directors shall prepare a
certificate, to be signed by an authorized officer of Company, setting forth in
reasonable detail the basis for and method of determination of the per share
Fair Market Value of one Warrant Share.

 

1.4                               Delivery; Certificate.  Upon receipt by the
stock transfer agent or warrant agent of the Company at its office, together
with, if applicable, the aggregate Exercise Price, the Holder shall be deemed to
be the holder of record of the applicable Warrant Shares, notwithstanding that
the stock transfer books of the Company shall then be closed or that
certificates representing such Warrant Shares shall not then be actually
delivered to the Holder.  The Company shall, as soon as practicable after the
exercise of this Warrant in accordance with the terms hereof, direct its stock
transfer agent to prepare a certificate for the Warrant Shares purchased in the
name of the Holder.  If this Warrant should be exercised in part only, the
Company shall, as soon as practicable after the surrender of this Warrant,
execute and deliver a new Warrant evidencing the rights of the Holder thereof to
purchase the balance of the Warrant Shares purchasable hereunder.

 

1.5                               Exercise Upon a Company Sale.  Notwithstanding
anything herein to the contrary, upon and effective as of the occurrence of an
Event of Sale (as defined in the Certificate), to the extent not previously
exercised, this Warrant shall automatically be exercised by the Holder pursuant
to Section 1.3 herein without any further action necessary on the part of the
Holder (a “Sale Exercise”) unless the Holder notifies the Company in writing to
the contrary prior to such automatic exercise; provided, however, that such
automatic exercise shall not occur and this Warrant shall instead be terminated
upon and effective as of the occurrence of an Event of Sale (as defined in the
Certificate) if the Exercise Price equals or exceeds the Fair Market Value
calculated in accordance with Section 1.3(b) hereof in connection with such Sale
Exercise.

 

1.6                               Automatic Exercise. To the extent this Warrant
is not previously exercised, it shall be deemed to have been automatically
converted in accordance with Section 1.3 hereof (even if not surrendered) as of
immediately before its expiration, involuntary termination or cancellation if
the then-Fair Market Value of a Warrant Share exceeds the then-Exercise Price,
unless Holder notifies Company in writing to the contrary prior to such
automatic exercise.

 

2.                                      Adjustment of Exercise Price and Number
of Warrant Shares.  The number and kind of Warrant Shares purchasable upon the
exercise of this Warrant and the Exercise Price shall be subject to adjustment
from time to time upon the occurrence of the following events:

 

2.1                               Subdivision or Combination.  If the Company at
any time prior to the Expiration Date shall subdivide or combine its Common
Stock, the Exercise Price shall be proportionately decreased (and the number of
Warrant Shares issuable upon exercise of this Warrant proportionately increased
to the nearest whole) in the case of a subdivision or the Exercise Price shall
be proportionately increased (and the number of Warrant Shares issuable upon
exercise of this Warrant proportionately decreased to the nearest whole) in the
case of a combination.

 

--------------------------------------------------------------------------------


 

2.2                               Reclassification, Reorganization and
Consolidation. In case of any reclassification, capital reorganization or change
in the type of securities of the Company issuable upon exercise of this Warrant
(other than as a result of a subdivision, combination or stock dividend provided
for in Section 2.1 above or Section 2.3 below) or consolidation or merger
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property, then, as a condition of such
reclassification, reorganization, change, consolidation or merger, lawful
provision shall be made, and duly executed documents evidencing the same from
the Company or its successor shall be delivered to the Holder, so that the
Holder shall have the right at any time prior to the expiration of this Warrant
to purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and other securities or property
receivable in connection with such reclassification, reorganization, change,
consolidation or merger by a holder of the same number and type of securities as
were purchasable as Warrant Shares by the Holder immediately prior to such
reclassification, reorganization, change, consolidation or merger. In any such
case appropriate provisions shall be made with respect to the rights and
interest of the Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the Exercise Price per Warrant Share payable hereunder, provided the aggregate
Exercise Price shall remain, as nearly as reasonably may be, the same.

 

2.3                               Stock Dividends.  If the Company at any time
prior to the Expiration Date shall pay a dividend with respect to Common Stock
payable in Common Stock (except any distribution accounted for in the foregoing
Section 2.1), then the Exercise Price shall be adjusted (and the number of
Warrant Shares issuable upon exercise of this Warrant proportionately
increased), from and after the record date for shareholders entitled to receive
such dividend or distribution, to that price determined by multiplying the
Exercise Price in effect immediately prior to such record date by a fraction
(a) the numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution, and (b) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution.

 

2.4                               Adjustment Certificate. Whenever the Exercise
Price shall be adjusted as provided in Section 2 hereof, the Company shall
forthwith file and keep on record at the office of the Secretary of the Company
and at the office of its transfer agent or at such other place as may be
designated by the Company, a statement, signed by both its President or Chief
Executive Officer and its Treasurer or Chief Financial Officer, showing in
detail the facts requiring such adjustment and the Exercise Price that shall be
in effect after such adjustment. The Company shall also cause a copy of such
statement to be sent by first-class, certified mail, return receipt requested,
postage prepaid, to the Holder at such Holder’s address appearing on the
Company’s records. Where appropriate, such copy shall be given in advance of any
such adjustment.

 

3.                                      Fractional Warrant Shares.  No
fractional Warrant Shares will be issued in connection with any exercise
hereunder, but in lieu of such fractional shares the Company shall make a cash
payment therefor upon the basis of the Exercise Price then in effect.

 

4.                                      Stock Fully Paid; Reservation of Warrant
Shares.  All Warrant Shares issuable upon the exercise of the rights represented
by this Warrant will, upon issuance, be fully paid and

 

--------------------------------------------------------------------------------


 

nonassessable.  During the period within which the rights represented by this
Warrant may be exercised, the Company will at all times have authorized and
reserved for the purpose of issuance upon exercise of the purchase rights
evidenced by this Warrant, a sufficient number of shares of Common Stock to
provide for the exercise of the rights represented by this Warrant.  In the
event that there is an insufficient number of shares of Common Stock reserved
for issuance pursuant to the exercise of this Warrant, the Company will take
appropriate action to authorize an increase in the capital stock to allow for
such issuance or similar issuance acceptable to the Holder.

 

5.                                      Securities Laws; Transfer.

 

5.1                               Compliance with Securities Act.  The Holder,
by acceptance hereof, agrees that this Warrant and the Warrant Shares are being
acquired for investment and that it will not offer, sell or otherwise dispose of
this Warrant or any Warrant Shares except under circumstances which will not
result in a violation of the Securities Act of 1933, as amended (the “Act”). 
Upon exercise of this Warrant, the Holder hereof shall confirm in writing, in
the form attached hereto as Attachment B, that the Warrant Shares so purchased
are being acquired for investment and not with a view toward distribution or
resale.  In addition, the Holder shall provide such additional information
regarding such Holder’s financial and investment background as the Company may
reasonably request.  This Warrant and all Warrant Shares (unless registered
under the Act) shall be stamped or imprinted with a legend in substantially the
following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT OR QUALIFICATION RELATED THERETO OR AN OPINION
OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR
QUALIFICATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY APPLICABLE STATE SECURITIES LAWS.

 

5.2                               Transferability of Warrant.  In connection
with any transfer by Holder of this Warrant, the Company may require the
transferee to provide the Company with written representations and warranties
substantially similar to Holder’s representations and warranties set forth in
Attachment B, and may require Holder to provide a legal opinion, in form and
substance satisfactory to Company and its counsel, that such transfer is exempt
from the registration and prospectus delivery requirements of the Act; provided,
that the Company shall not require Holder to provide an opinion of counsel if
the transfer is to an affiliate of Holder, provided that such affiliate is an
“accredited investor” as defined in Regulation D promulgated under the Act.  Any
transferee (including, without limitation, any affiliate of Holder) shall take
this Warrant subject to all of the terms and conditions thereof and such
transferee’s rights under this Warrant shall be subject to such transferee’s
compliance with all of the terms and conditions of this Warrant that are
applicable to Holder.  Following any transfer of this Warrant, at the

 

--------------------------------------------------------------------------------


 

request of either the Company or the transferee, the transferee shall surrender
this Warrant to the Company in exchange for a new warrant of like tenor and
date, executed by Company.  Subject to the foregoing, this Warrant is
transferable on the books of the Company at its principal office by the
registered Holder hereof upon surrender of this Warrant properly endorsed.  Upon
any partial transfer, Company will execute and deliver to Holder a new warrant
of like tenor with respect to the portion of this Warrant not so transferred. 
Holder shall not have any right to transfer any portion of this Warrant to any
direct competitor of Company.

 

5.3                               Disposition of Warrant Shares.  The Holder
agrees not to make any disposition of all or any portion of the Warrant Shares
unless and until (a) the Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, (b) the transferee has
agreed in writing for the benefit of the Company to be bound by this Section 5
and (c):

 

(i)                                     there is then in effect a registration
statement under the Act covering such proposed disposition and such disposition
is made in accordance with such registration statement; or

 

(ii)                                  the Holder shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will not require registration of the Warrant Shares under the
Act; provided that the Company will not require opinions of counsel for
transactions made pursuant to Rule 144 except in unusual circumstances.

 

5.4                               Market Standoff.  Each Holder agrees, in
connection with the Company’s initial public offering (the “IPO”) of its equity
securities (other than pursuant to a registration statement on Form S-8), and
upon request of the Company or the underwriters managing such offering, (a) not
to sell, make any short sale of, loan, grant any option for the purchase of or
otherwise dispose of any of the Warrants or the Warrant Shares (other than those
included in the registration, if any) without the prior written consent of the
Company or such underwriters, as the case may be, for such period of time not to
exceed one hundred eighty (180) days (or such longer period of time as may be
required to accommodate regulatory restrictions on (i) the publication or other
distribution of research reports and (ii) analyst recommendations and opinions,
including, but not limited to, the restrictions contained in FINRA
Rule 2711(f)(4) or NYSE Rule 472(f)(4), as applicable, (or any successor
rules or amendments thereto))) from the effective date of such registration as
may be requested by the Company or such underwriters and (b) to execute any
agreement regarding (a) above as may be requested by the Company or underwriters
at the time of the public offering; provided that such request is made of all
officers, directors and 1% and greater Stockholders of the Company and each such
person shall be similarly bound.  The Company may impose stop transfer
instructions to enforce this Section 5.4.

 

--------------------------------------------------------------------------------


 

6.                                      Rights of Stockholders.  No Holder of
this Warrant shall be entitled to vote or receive dividends or be deemed the
holder of capital stock or any other equity securities of the Company, nor shall
anything contained herein be construed to confer upon the Holder of this
Warrant, as such, any of the rights of a stockholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value or change of stock to no par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant has been exercised and the Warrant Shares shall have become deliverable,
as provided herein.

 

7.                                      Registration Rights.  The Company agrees
that the Warrant Shares issued and issuable upon the exercise or conversion of
this Warrant, shall have registration rights pursuant to and as set forth in the
Company’s Fourth Amended and Restated Stockholders’ Agreement, as amended and in
effect from time to time (the “Stockholders’ Agreement”).  The foregoing
referenced registration rights are subject to and conditioned upon the Holder,
at the time of exercise of this Warrant, being a party to the Stockholders’
Agreement or becoming a party to the Stockholders’ Agreement by executing and
delivering to the Company an Instrument of Adherence thereto and such
registration rights will be governed by the terms of the Stockholders’
Agreement.

 

8.                                      Miscellaneous.

 

8.1                               Governing Law.  The terms and conditions of
this Warrant shall be governed in all respects by the internal laws of the
Commonwealth of Massachusetts without regard to conflicts of laws principles
that would result in the application of the laws of any other jurisdiction.

 

8.2                               Successors and Assigns.  This Warrant shall be
binding upon any successors or assigns of the Company and inure to the benefit
of the Holder and any successors or assigns.

 

8.3                               Waivers and Amendments. This Warrant is one of
a series of Warrants (collectively, the “Warrants”) that were originally issued
by the Company pursuant to the Purchase Agreement. This Warrant and any
provisions hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by the Company and the Holders of Warrants
representing a majority of the number of Warrant Shares then issuable upon the
exercise of the Warrants, provided, however, that the consent of the holder of
this Warrant shall be required if such amendment or waiver adversely affects
such holder in a disproportionate manner than the holders of the other Warrants.

 

8.4                               Loss of Warrant.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of any such loss, theft or
destruction, upon delivery of an indemnity agreement reasonably satisfactory in
form and amount to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of such Warrant, the Company will execute and deliver
a new Warrant of like terms.

 

--------------------------------------------------------------------------------


 

8.5                               Headings.  The headings in this Warrant are
for purposes of convenience and reference only, and shall not be deemed to
constitute a part hereof.

 

8.6                               Notices.  All notices and other communications
given or made pursuant hereto shall be in writing and shall be deemed
effectively given: (a) upon personal delivery to the party to be notified,
(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day,
(c) forty-eight (48) hours after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or after being deposited in the
U.S. mail, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt, in the case of the Holder, addressed to the Holder at
the address set forth on the signature page hereto and, in the case of the
Company, to Radius Health, Inc., 201 Broadway, Sixth Floor, Cambridge,
Massachusetts 02139, Attention: Chief Financial Officer, with a copy to Latham &
Watkins LLP, John Hancock Tower, 20th Floor, 200 Clarendon Street, Boston,
Massachusetts 02116, Attention: Peter N. Handrinos; or as subsequently modified
by written notice to the other party.

 

8.7                               Counterparts.  This Warrant may be executed in
two or more counterparts (including, but not limited to, by facsimile, PDF or
other electronic copy), each of which shall be deemed an original and all of
which together shall constitute one instrument.

 

(Signature page follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer.

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

 

 

Name: Robert E. Ward

 

Its: Chief Executive Officer and President

 

 

 

 

ACKNOWLEDGED:

 

 

 

[HOLDER NAME]

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

Warrant signature page

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

NOTICE OF EXERCISE

 

TO:         RADIUS HEALTH, INC.

 

o            The undersigned hereby elects to purchase
                                   shares of Common Stock of Radius Health, Inc.
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price of such shares in full.

 

o            The undersigned hereby elects to convert the attached Warrant into
Warrant Shares in the manner specified in Section 1.3 of the Warrant.  This
conversion is exercised with respect to                                    of
the shares covered by the Warrant.

 

[Check the box next to the paragraph above that applies.]

 

2.             Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

3.             The undersigned represents that the aforesaid shares of stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares. 
In support thereof, the undersigned has executed an Investment Representation
Statement attached hereto as Attachment B.

 

 

HOLDER

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

INVESTMENT REPRESENTATION STATEMENT

 

In connection with the exercise or conversion of a Warrant to purchase shares of
Common Stock (the “Warrant Shares”) of Radius Health, Inc. (the “Company”), the
undersigned (the “Holder”) hereby represents and warrants to the Company the
following:

 

(a)           Investment Experience.  It is an “accredited investor” within the
meaning of Rule 501(a) of the Securities Act of 1933, as amended (the “Act”),
and has substantial experience in evaluating and investing in private placement
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests.  It is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to acquire the
Warrant Shares.

 

(b)           Purchase Entirely for Own Account.  The Warrant Shares are being
acquired for investment for the Holder’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof.  Holder
has no present intention of selling, granting any participation in, or otherwise
distributing the Warrant Shares.  The Holder further represents that it does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations, to such person or to any third person,
with respect to the Warrant Shares.

 

(c)           Restricted Securities.  The Holder understands that the Warrant
Shares are characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such Warrant Shares may be resold without registration under the Act only in
certain limited circumstances.  In this connection, the Holder represents that
it is familiar with Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Act.  The Holder must bear the economic
risk of this investment indefinitely unless the Warrant Shares are registered
pursuant to the Act, or an exemption from registration is available.  The Holder
understands that the Company has no present intention of registering the Warrant
Shares.  The Holder also understands that there is no assurance that any
exemption from registration under the Act will be available and that, even if
available, such exemption may not allow the Holder to transfer all or any
portion of the Warrant Shares under the circumstances, in the amounts or at the
times the Holder might propose.

 

 

 

 

 

HOLDER

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Schedule to Exhibit 10.2

 

Name of Warrant Holder

 

Issue Date of Warrant

 

Number of Common
Shares Subject to
Warrant

 

BB Biotech Ventures II, L.P.

 

February 14, 2014

 

30,528

 

Biotech Growth N.V.

 

February 19, 2014

 

162,813

 

F2 Bioscience IV L.P.

 

February 14, 2014

 

569,845

 

F2 Bio Ventures V L.P.

 

February 14, 2014

 

276,783

 

 

--------------------------------------------------------------------------------